DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on November 30, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 16 and 24 have been amended.
Claims 3, 9-15, 18 have been canceled.
Claims 1-2, 4-8, 16-17 and 19-29 are pending and have been examined.
Response to Amendments
Applicant amendments to claims 1, 16 and 24 are acknowledged.  
Response to Arguments
Applicant's arguments regarding 101 rejections have been considered but not found persuasive.  Applicant argues:

A.   All steps are performed automatically and the independent claims as a whole integrate the abstract idea into a practical application by allowing users to overcome the problem with the prior art systems where there are no restaurants that have the ingredients to prepare a meal according the user’s specific profile including the current medical condition.  As with Example claim 42, which allows users to share information in real time (note that real time is not in the claim but is the practical result) regardless of the format in which the data was input, claim 1 allows the user to obtain a replacement recipe, one of the second personalized recipe or the accepted previous 

	Examiner’s Response: The mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology.  The facts considered on Example 42 are non-analogous to claim 1 on applicant’s invention.  Claim 1 on Example 42 allows remote users to share information in real time in a standardized format, regardless of the format in which the information was input by the user.  This is completely different to storing/updating data, creating recipes, determining an ability to prepare the recipes and selecting a restaurant able to prepare a modified recipe.  All these steps can be performed in the human mind with the assistance of paper and pencil.

B.  The steps taken together as a whole could not be practically performed in the human mind to allow the user to obtain a replacement meal prepared according to the user’s updated profile. In addition, the determination that there are no first type candidate restaurants able to prepare the first personalized recipe and the determination that there is one or more second type candidate restaurants that are able to prepare the selected one or more of the second personalized recipe and the previously accepted recipes are based on accessing a database having restaurant profiles that include recipe ingredients. This is information cannot be practically performed in the human mind.

	Examiner’s Response: An additional element that merely includes instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea, may be indicative that the judicial exception is not integrated into a practical application. The described improvement is to improve the effectiveness of ordering meals by considering two or more restaurants and the use of several inputs. The additional elements of database and computer are described as modules to gather data (inputs) and to compare data with the goal of identifying a restaurant capable of preparing a desired meal. The modules themselves are not described 

C.  The present claims are eligible for the same reason that claim 22 was found eligible in Bascom Global Internet Services v. AT&T 827 F.3d 1341 (Fed. Cir. 2016). The court in Bascom found that although the claims recite generic computer components, the claims do not merely recite the abstract idea, but instead recite a specific, discrete implementation of the abstract idea of filtering content. The court stated that an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces. 

	Examiner’s Response: The facts considered in Bascom Global Internet Services v. AT&T 827 F.3d 1341 (Fed. Cir. 2016) are non-analogous to claim 1 on applicant’s invention. The inventive concept of the ‘606 patent is the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. However, referring back to applicant’s invention, claimed elements of computers and computer databases have been found to be no more than well-understood, routine, and conventional activity in the context of gathering and assembling data. See, e.g., Berkheimer v. HP Inc., 890 F.3d 1369, 1370 (Fed. Cir. 2018) (“The conventional limitations of claim 1, combined with limitations of analyzing and comparing data and reconciling differences between the data ..amount to no more than performing the abstract idea of parsing and comparing data with conventional computer components); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 (updating an activity log by computer is well-understood, routine, conventional activity). As explained by the Supreme Court, the presence of a generic computer performing generic computer functions, such as calculation and transmission of data, is not enough to transform an abstract idea into a patent-eligible invention. Alice Corp. v. CLS Bank, 573 U.S. 208, 225-226 (2014). 

Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine,
manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-8, 16-17 and 19-29  are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” 
Regarding Claims 1, 16 and 24, the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to meal planning, which is a method of organizing a human activity and a mental process.  Other than reciting databases, a cognitive computer  and processors, nothing in the claims precludes the steps for being performed by hand.  For example, but for “databases”. “a cognitive computer” and “processors”, the limitations on: storing user data, restaurant data, updating user profile, creating recipes, determining an ability to prepare the recipe, and selecting a restaurant able to prepare a modified recipe, form the type of observation, evaluation, judgment, and opinion that can be practically performed in the human mind but for the recitation of generic computer elements.  This judicial exception is not integrated into a practical application.  The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of using computers to perform the storing, updating, creating, determining and selecting steps amounts to no more than mere instructions to apply the exception using  generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.

Regarding dependent claims 2, 4-6, 19-20, 25-28 these claims are directed to limitations which serve to limit the data.  These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea.  They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Regarding dependent claims 7-8, 17, 21-23 and 29 these claims are directed to limitations which serve to limit the processing steps.  These claims neither 

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Allowable Subject Matter
Claims 1-2, 4-8, 16-17 and 19-29  are allowable over prior art and would be allowed if 101 Alice rejection is overcome.

CONCLUSION

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building

Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	




/ALLEN C CHEIN/Primary Examiner, Art Unit 3687